DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 05/16/2022 have been entered.

3.	This application has pending claim(s) 1-20.

Terminal Disclaimer
4.	The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5.	Applicants arguments filed on 05/16/2022, with respect to the double patenting rejection(s) have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to a system for facilitating the generation of a customized response based on a context, in accordance with some embodiments.
Prior art was found for the claims as follows:
Brown et al., [US Pub. No.: 2015/0186156 A1] discloses: 
A method of generating a customized response based on a context [context module 214 is configured to customize a response based on context or intent or learned user characteristics| Fig. 2 el 214, 0057], the method comprising: receiving [Fig. 2 user input module 208 receives user input], using a communication device [Fig. 3 device 104 is a communication device], at least one sensor data from at least one sensor [user characteristic learning module 212], wherein the at least one sensor data is associated with at least one user [user characteristic learning module 212 is configured to learn characteristics about a user, such as user preferences, track patterns, behaviors, speech, etc. which collected using sensors 316 Fig. 3    which is interpreted as being equivalent to sensor data as described in applicants specification| 0055-0056, 0113]; 
analyzing, using a processing device, the at least one sensor data [The user characteristic learning module 212 may be configured to observe user activity| 0055]; 
determining, using the processing device, a context based on the analyzing [context module 214 uses contextual information may be used by the input processing module 208 to determine an intent or meaning of a user's input| 0057]; 
identifying, using the processing device, a customized profile associated with the context [content is used to provide information about a user preference and user profile for identification… which is interpreted as being equivalent to identifying a customized profile| 0045]; 
retrieving, using a storage device, the customized profile [Content Management data store may include content items providing information about a user, such as a user preference, user profile information… which is retrievable by a user device| 0045]; 
and generating, using the processing device, a customized response based on the at least one sensor data and the customized profile [a response may be addressed to or otherwise tailored to a user based on a user input| 0045].


7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…wherein the sound data comprises a natural language input and a voice
command input, wherein the voice command input comprises an instruction, wherein
the analyzing comprises natural language processing, wherein the customized media
profile comprises a customized voice profile and a background sound profile, wherein
the generating comprises translation of the natural language input based on the
instruction and the customized media profile to generate the customized media
response, wherein the customized media response comprises a customized natural
language response and a background sound response;
wherein the voice command input comprises the context, wherein the instruction of the voice command input comprises a request by the at least one user for translating the natural language input into a person voice associated with a person, wherein the request comprises a person identifier associated with the person, wherein the identifying comprises selecting the customized voice profile associated with the person from a plurality of customized voice profiles associated with a plurality of persons based on the person identifier, wherein the translation comprises applying the person voice associated with the person to the natural language input to generate the customized natural language response, wherein the customized natural language response is associated with the person voice”.
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488